Talisman Energy Inc. Special Meeting of Shareholders February 18, 2015 REPORT OF VOTING RESULTS In accordance with s. 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations Matters Voted Upon: 1. ARRANGEMENT RESOLUTION By ballot, special resolution of the holders of Common shares, the full For Against text of which is set forth in Appendix A to the accompanying information circular of the Company dated January 13, 2015 (the "Information Circular") 99.36% 0.64% to approve a plan of arrangement under section 192 of the Canada Business Carried Corporations Act, all as more particularly described in the Information Circular. 2. ARRANGEMENT RESOLUTION By ballot, special resolution of the holders of Cumulative Redemable Rate For Against Reset First Preferred Shares, Series 1, the full text of which is set forth in Appendix A to the accompanying information circular of the Company 99.80% 0.20% dated January 13, 2015 (the "Information Circular") to approve a plan of Carried arrangement under section 192 of the Canada Business Corporations Act, all as more particularly described in the Information Circular.
